Exhibit 10.21
 


 
Restricted Stock Agreement
 
2005, 2006, 2007 and 2008 Stock Option and Restricted Stock Plans
 
Digital Ally, Inc.
 
(For Employees)
 
This Restricted Stock Agreement (this "Restricted Stock Agreement) is dated
_______________ between Digital Ally, Inc., a Nevada corporation (the
"Company"), and _______________ (the "Recipient").  Unless otherwise defined
herein, the terms defined in the Digital Ally, Inc. __________ Stock Option and
Restricted Stock Plan (the “Plan”) shall have the same defined meanings in this
Restricted Stock Agreement.
 
1.  
Grant.  The Company hereby makes a Restricted Stock Award (the "Award") of
_________________ (_______) shares of its common stock, $0.001 par value (the
"Shares"), all in accordance with and subject to the Plan pursuant to which the
Shares are being granted and the following terms and conditions.

 
2.  
Grant Date; Value.  This Award is made as of ____________________ (the “Date of
Grant”).  The value of the Award is _______________, calculated as the number of
Shares in the Award multiplied by _____________, the closing price per share on
the Date of Grant.

 
3.  
Custody of Restricted Stock.  Certificates evidencing the Shares shall be issued
by the Company and registered in the Recipient’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to the date
on which such portion of the Award vests.  As a condition to the receipt of this
Award, the Recipient shall deliver to the Company a stock power, duly endorsed
in blank, relating to the certificates representing the Shares.  The
certificates will bear an appropriate legend as determined by the Company
referring to the applicable restrictions.  Upon the vesting of the Shares
pursuant to the terms hereof and the satisfaction of any withholding tax
obligations described below, the Company will deliver the certificates
evidencing the vested Shares to the Recipient.

 
4.  
Vesting Requirements.  All Shares in this Award shall vest on ________________,
provided that the Recipient is an employee on such date.

 
5.  
Accelerated Vesting.  Notwithstanding the vesting schedule reflected in the
preceding Section 4, in the event of a Change of Control all restrictions
imposed on any then-restricted Shares shall terminate immediately prior to any
such event and such Shares shall vest.

 
6.  
Rights as Shareholder.  The Recipient will have the right to vote and receive
cash dividends only with respect to vested Shares.  Stock dividends, stock
rights or others securities issued with respect to the unvested Shares shall be
subject to the vesting provisions of this Restricted Stock Agreement.

 
7.  
Termination of Employment.  If the Recipient ceases to be an employee of the
Company prior to the date of the vesting of the Award, including, without
limitation, death, Disability,

 
 
 

--------------------------------------------------------------------------------

 
 

 
termination with or without cause or voluntary resignation, the vesting of the
Award shall be governed by the applicable provisions of the Plan.

 
8.  
No Guarantee of Employment. Recipient acknowledges and agrees that the vesting
of shares pursuant to the vesting schedule hereof is earned only by continuing
service as an employee at the will of the Company and not through the act of
being granted the Award.  The Recipient further acknowledges and agrees that
this Restricted Stock Agreement, the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued retention as an employee for the vesting period, for any
period, or at all, and shall not interfere with the Recipient’s right or the
Company’s right to terminate the Recipient’s service as an employee at any time,
with or without cause.

 
9.  
Award Not Transferable.  The Award is not transferable except by will or the
laws of descent and distribution, and may not be assigned, negotiated, or
pledged in any way (whether by operation of law or otherwise), and shall not be
subject to execution, attachment or similar process.

 
10.  
Conformity to Securities Laws.  The Recipient acknowledges that the Plan is
intended to conform, to the extent necessary, with all provisions of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and any and all regulations and rules promulgated thereunder by the
Securities and Exchange Commission.  Notwithstanding anything herein to the
contrary, the Plan shall be administered only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Restricted Stock Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 
11.  
Tax Withholding.  The Company may require, as a condition to the vesting of any
of the Shares, that the Recipient concurrently pay to the Company any taxes
which the Company is required to withhold by reason of such vesting.  In lieu of
part or all of such payment, the Recipient may request, subject to such rules
and regulations as the Board of Directors may adopt from time to time, that the
Company withhold a portion of the Shares otherwise becoming vested to defray all
or a portion of any applicable taxes, or request that the Company withhold the
required amounts from other compensation, if any, payable to the Recipient.

 
12.  
Restricted Stock Legend.  While the Recipient is an officer or otherwise an
Affiliate of the Company, the stock certificates evidencing the Shares shall
indicate that the Shares are restricted stock.

 
13. .
Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Restricted Stock Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Recipient with respect to the subject matter hereof, and may not be modified
adversely to the Recipient’s interest except by means of a writing signed by the
Company and the Recipient.  This Restricted Stock Agreement is governed by
Nevada law, except for that body of law pertaining to conflict of laws.

 


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Restricted Stock Agreement.  The Recipient
has reviewed the Plan and this Restricted Stock Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Restricted Stock Agreement and fully understands all provisions of the Plan and
Restricted Stock Agreement.  Recipient hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
upon any questions relating to the Plan and Restricted Stock Agreement.  The
Recipient further agrees to notify the Company upon any change in the residence
address indicated below.


 

 RECIPIENT:   DIGITAL ALLY, INC.             By:      Signature      Signature  
         Print Name             Title:    Residence Address      

 
 
CONSENT OF SPOUSE


The undersigned spouse of Recipient has read and hereby approves the terms and
conditions of the Plan pursuant to which the Shares are being granted and this
Restricted Stock Agreement.  In consideration of the Company’s granting his or
her spouse the right to receive the Award as set forth in the Plan and this
Restricted Stock Agreement, the undersigned hereby agrees to be irrevocably
bound by the terms and conditions of the Plan and this Restricted Stock
Agreement and further agrees that any community property interest shall be
similarly bound. The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or this Restricted Stock Agreement.
 


 

       Spouse of Recipient    




 
 

--------------------------------------------------------------------------------

 


Exhibit 10.21
 


 
Restricted Stock Agreement
 
2005, 2006, 2007 and 2008 Stock Option and Restricted Stock Plans
 
Digital Ally, Inc.
 
( For Directors)
 
This Restricted Stock Agreement (this "Restricted Stock Agreement) is dated
________________ between Digital Ally, Inc., a Nevada corporation (the
"Company"), and ________________ (the "Recipient").  Unless otherwise defined
herein, the terms defined in  the Digital Ally, Inc. __________ Stock Option and
Restricted Stock Plan (the “Plan”) shall have the same defined meanings in this
Restricted Stock Agreement.
 
1.  
Grant.  The Company hereby makes a Restricted Stock Award (the "Award") of
__________________ (______) shares of its common stock, $0.001 par value (the
"Shares"), all in accordance with and subject to the Plan pursuant to which the
Shares are being granted and the following terms and conditions.

 
2.  
Grant Date; Value.  This Award is made as of _______________ (the “Date of
Grant”).  The value of the Award is ___________________, calculated as the
number of Shares in the Award multiplied by ____________________, the closing
price per share on the Date of Grant.

 
3.  
Custody of Restricted Stock.  Certificates evidencing the Shares shall be issued
by the Company and registered in the Recipient’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to the date
on which such portion of the Award vests.  As a condition to the receipt of this
Award, the Recipient shall deliver to the Company a stock power, duly endorsed
in blank, relating to the certificates representing the Shares.  The
certificates will bear an appropriate legend as determined by the Company
referring to the applicable restrictions.  Upon the vesting of the Shares
pursuant to the terms hereof and the satisfaction of any withholding tax
obligations described below, the Company will deliver the certificates
evidencing the vested Shares to the Recipient.

 
4.  
Vesting Requirements.  All Shares in this Award shall vest on _____________,
provided that the Recipient is a member of the Board of Directors of the Company
on such date.

 
5.  
Accelerated Vesting.  Notwithstanding the vesting schedule reflected in the
preceding Section 4, in the event of a Change of Control all restrictions
imposed on any then-restricted Shares shall terminate immediately prior to any
such event and such Shares shall vest.

 
6.  
Rights as Shareholder.  The Recipient will have the right to vote and receive
cash dividends only with respect to vested Shares.  Stock dividends, stock
rights or others securities issued with respect to the unvested Shares shall be
subject to the vesting provisions of this Restricted Stock Agreement.

 
7.  
Termination of Directorship.  If the Recipient ceases to be a member of the
Board of Directors of the Company prior to the date of the vesting of the Award,
including, without limitation, death,

 
 
 

--------------------------------------------------------------------------------

 
 
 
Disability, termination with or without cause or voluntary resignation, the
vesting of the Award shall be governed by the applicable provisions of the Plan.

 
8.  
No Guarantee of Directorship. Recipient acknowledges and agrees that the vesting
of shares pursuant to the vesting schedule hereof is earned only by continuing
service as a Director at the will of the Company and not through the act of
being granted the Award.  The Recipient further acknowledges and agrees that
this Restricted Stock Agreement, the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued retention as a Director for the vesting period, for any
period, or at all, and shall not interfere with the Recipient’s right or the
Company’s right to terminate the Recipient’s service as a member of the Board of
Directors at any time, with or without cause.

 
9.  
Award Not Transferable.   The Award is not transferable except by will or the
laws of descent and distribution, and may not be assigned, negotiated, or
pledged in any way (whether by operation of law or otherwise), and shall not be
subject to execution, attachment or similar process.

 
10.  
Conformity to Securities Laws.  The Recipient acknowledges that the Plan is
intended to conform, to the extent necessary, with all provisions of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and any and all regulations and rules promulgated thereunder by the
Securities and Exchange Commission.  Notwithstanding anything herein to the
contrary, the Plan shall be administered only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Restricted Stock Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 
11.  
Tax Withholding.  The Company may require, as a condition to the vesting of any
of the Shares, that the Recipient concurrently pay to the Company any taxes
which the Company is required to withhold by reason of such vesting.  In lieu of
part or all of such payment, the Recipient may request, subject to such rules
and regulations as the Board may adopt from time to time, that the Company
withhold a portion of the Shares otherwise becoming vested to defray all or a
portion of any applicable taxes, or request that the Company withhold the
required amounts from other compensation, if any, payable to the Recipient.

 
12.  
Restricted Stock Legend.  While the Recipient is a member of the Board of
Directors of the Company or otherwise an Affiliate of the Company, the stock
certificates evidencing the Shares shall indicate that the Shares are restricted
stock.

 
13.
Entire Agreement; Governing Law.   The Plan  incorporated herein by
reference.  The Plan and this Restricted Stock Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Recipient with respect to the subject matter hereof, and may not be modified
adversely to the Recipient’s interest except by means of a writing signed by the
Company and the Recipient.  This Restricted Stock Agreement is governed by
Nevada law, except for that body of law pertaining to conflict of laws.

 


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

\
 
 

--------------------------------------------------------------------------------

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Restricted Stock Agreement.  The Recipient
has reviewed the Plan and this Restricted Stock Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Restricted Stock Agreement and fully understands all provisions of the Plan and
Restricted Stock Agreement.  Recipient hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
upon any questions relating to the Plan and Restricted Stock Agreement.  The
Recipient further agrees to notify the Company upon any change in the residence
address indicated below.
 
 

 RECIPIENT:   DIGITAL ALLY, INC.             By:      Signature      Signature  
         Print Name             Title:    Residence Address      

 
 
 
CONSENT OF SPOUSE


The undersigned spouse of Recipient has read and hereby approves the terms and
conditions of the Plan pursuant to which the Shares are being granted and this
Restricted Stock Agreement.  In consideration of the Company’s granting his or
her spouse the right to receive the Award as set forth in the Plan and this
Restricted Stock Agreement, the undersigned hereby agrees to be irrevocably
bound by the terms and conditions of the Plan and this Restricted Stock
Agreement and further agrees that any community property interest shall be
similarly bound. The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or this Restricted Stock Agreement.
 


 

       Spouse of Recipient    






 
 
 

--------------------------------------------------------------------------------

 

